FILE COPY




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                       March 1, 2022

                                    No. 04-21-00554-CV

                      COMPLEX REHAB TECHNOLOGIES, LLC,
                                  Appellant

                                              v.

                                      Tomas MOLINA,
                                         Appellee

                  From the 73rd Judicial District Court, Bexar County, Texas
                                Trial Court No. 2020CI23933
                      Honorable Cynthia Marie Chapa, Judge Presiding


                                       ORDER

       Appellee’s brief is due on March 3, 2022. However, the appellee has filed a motion for
extension of time to file the appellee’s brief. The motion is GRANTED. The appellee’s brief is
due on or before March 25, 2022.


                                                   _________________________________
                                                   Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of March, 2022.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court